           Case 2:19-cv-01708-RAJ-BAT Document 49 Filed 08/20/21 Page 1 of 1




 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 5

 6   ANTHONY BJORNSTAD,

                               Plaintiff,                CASE NO. 2:19-cv-01708-RAJ-BAT
 7
             v.                                          ORDER GRANTING THIRD
 8                                                       STIPULATED MOTION TO
     ETHICON ENDO-SURGERY LLC, et al.,                   AMEND PRETRIAL SCHEDULE
 9
                               Defendants.
10

11          Plaintiff Anthony Bjornstad, Defendant Ethicon Endo-Surgery, Inc. and Defendant

12   Ethicon Endo-Surgery, LLC move to amend the amended order setting the pretrial schedule. Dkt.
13   48. Based on the parties’ stipulated motion and for good cause shown, it is ORDERED that the

14   following second amended pretrial schedule is as follows:

15
                                  Event                                         Date
16
       Disclosure of expert testimony under FRCP 26(a)(2)                     11/8/2021
17
       Disclosure of rebuttal expert testimony under FRCP 26(a)(2)            12/8/2021
18
       Dispositive motions deadline                                           1/7/2022
19     Mediation deadline                                                     2/7/2022
20
            DATED this 20th day of August, 2021.
21

22
                                                        A
                                                        BRIAN A. TSUCHIDA
                                                        United States Magistrate Judge
23


     ORDER GRANTING THIRD STIPULATED
     MOTION TO AMEND PRETRIAL
     SCHEDULE - 1
